UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act File Number: 811- 22840 EnTrust Multi-Strategy Fund (Exact name of registrant as specified in charter) 375 Park Avenue, 24th Floor New York, NY 10152 (Address of principal executive offices) (Zip code) Jill Zelenko c/o EnTrust Partners LLC 375 Park Avenue, 24thFloor New York, NY 10152 (Name and address of agent for service) Copies of communications to: Richard Horowitz, Esq. Jeremy Senderowicz, Esq. Dechert LLP 1095 Avenue of the Americas New York, NY 10036 Registrant’s telephone number, including area code: 212-224-5548 Date of fiscal year end: March 31 Date of reporting period: July 1, 2013 - June 30, 2014 ITEM 1. PROXY VOTING RECORD EnTrust Multi-Strategy Fund held no securities during the period July 1, 2013 through June 30, 2014 that required proxy votes and, therefore, there is no voting record to report. SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant) EnTrust Multi-Strategy Fund By (Signature and Title): /s/ Gregg Hymowitz Gregg Hymowitz, Trustee, President and Principal Executive Officer Date: 8/25/2014
